Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Newly submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the instant case, the oxide layer can be exposed without requiring depositing a BOX layer followed by the process of grinding the backside layer; for example, the oxide layer can be deposited on a substrate and remain exposed and uncovered. Moreover, the nanowire heater can be deposited selectively without requiring the process of patterning. Moreover, the inventions require a different field of search (e.g., searching different groups/subgroups or classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Allowable Subject Matter
Claims 1-12 are allowed.


Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method comprising:
“grinding the backside layer until the BOX layer is exposed;
patterning the device layer through the BOX layer to expose the sensor and the nanowire heater, wherein creating patterning the device layer through the BOX layer to expose the sensor and the nanowire heater comprises creating sensing wells: and
depositing a dielectric covering at least one of the following: the sensor; and the nanowire heater”.

Claims 2-12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826